Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.

Response to Amendment
The amendments filed October 31, 2022 have been entered. Accordingly, claims 12-24 are currently pending and have been examined. Claims 1-11 have been cancelled by the applicant. Claims 12-24 are newly presented. The previous drawing specification objection is withdrawn due to newly accepted “Abstract” dated10/31/2022. The previous 112 rejections and 103 rejections have been withdrawn due to applicant cancelled claims. However, a new 103 rejection has been provided due to applicant new claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Frazzell (US Patent No. 5,263,389) in view of Wholesale Marine (YouTube video Mercruiser propeller Wrench), hereinafter referred to as Mercruiser and Milligan (US Patent No. 7,841,261).
Regarding claim 12, Frazzell discloses: a boat motor propeller wrench (Figures 1-7 element 18), comprising: 
a polymer handle (element 24 and see also col. 2, ll. 17-20) comprising a first end (Detail A) and a second end (Detail B) opposite the first end (see annotated figure below); 
a socket (element 22) formed as one piece with the polymer handle (see figures 1-2) and extending from the first end of the polymer handle substantially perpendicular thereto  (see annotated figure below element 22 (socket) is substantially perpendicularly arranged with respect to element 24 (handle)), the socket defining an aperture (element 30).

    PNG
    media_image1.png
    326
    784
    media_image1.png
    Greyscale

However, Frazzell appears to be silent wherein the second end includes a tethering aperture and a metallic insert disposed within the aperture of the socket.
Mercruiser teaches it was known in the art to have a boat motor propeller wrench (see annotated figure below) comprising a handle having a first end (Detail A), a second end (Detail B), and wherein the second end includes a tethering aperture (Detail C).

    PNG
    media_image2.png
    863
    1375
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Frazzell to incorporate the teachings of Mercruiser to provide wherein the second end includes a tethering aperture. Doing so allows the user to utilize an aperture on the handle of the wrench in order to be capable of receiving a tether to prevent the tool from being lost or misplaced, to prevent the tool from causing damage or injury if it is dropped, or merely to increase the utility of the wrench by making it portable and readily available during operations.
However, Frazzell modified appears to be silent wherein a metallic insert disposed within the aperture of the socket.
Milligan teaches it was known in the art to have a socket (element 11) with a socket aperture (element 7) and wherein a metallic insert (element 13) disposed within the aperture of the socket (see figure 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Frazzell to incorporate the teachings of Milligan to provide wherein a metallic insert disposed within the aperture of the socket. Doing so allows the user to utilize a metallic insert in socket which allows the metallic insert to absorb considerable energy without failure during operations as disclosed by Milligan (see col. 3, ll. 52-56). 
Regarding claim 13, Frazzell further modified discloses: the boat motor propeller wrench of Claim 12, wherein the aperture comprises an upper segment (Detail A) and a lower segment (Detail B), the upper segment being of a first diameter (element 38) of a first configuration (see col. 1, ll. 48-60) and the lower segment (Detail B) being of a second diameter (element 40) of a second configuration (see col. 1, ll. 48-60).

    PNG
    media_image3.png
    390
    710
    media_image3.png
    Greyscale


Regarding claim 14, Frazzell further modified discloses all the elements as stated above in the rejection of claim 12-13, but appears to be silent wherein the metallic insert is disposed within the upper segment of the aperture, the metallic insert being of the first diameter.
Milligan further teaches it was known in the art to have a socket (element 11) with a socket aperture (element 7) having an upper segment (Detail A) with a first diameter (Detail W1), a lower segment (Detail B) with a second diameter (Detail W2), a metallic insert (element 13), and wherein the metallic insert is disposed within the upper segment of the aperture, the metallic insert being of the first diameter (see annotated figure below showing the metallic insert (element 13) disposed in the upper segment of the aperture first diameter).

    PNG
    media_image4.png
    298
    592
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Frazzell to incorporate the teachings of Milligan to provide the metallic insert is disposed within the upper segment of the aperture, the metallic insert being of the first diameter. Doing so allows the user to utilize a metallic insert in socket which allows the metallic insert to absorb considerable energy without failure during operations as disclosed by Milligan (see col. 3, ll. 52-56). 
Regarding claim 15, Frazzell further modified discloses: the boat motor propeller wrench of Claim 13, wherein the first diameter is greater than the second diameter (see col. 1, ll. 57-60).
Regarding claim 16, Frazzell further modified discloses: the boat motor propeller wrench of Claim 13, wherein the first configuration is a hexagonal configuration (see col. 1, ll. 50-52).
Regarding claim 18, Frazzell further modified discloses all the elements as stated above in the rejection of claim 12-13, but appears to be silent wherein a ratio of a length dimension of the polymer handle to the first diameter is 12:1.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modified Frazzell by modifying the size of the handle to have a ratio of a length dimension of the polymer handle to the first diameter is 12:1, since a change in size of a component has generally been held to be within the level of the ordinary skill in the art. The motivation for doing so would be to allow the user to increase the leverage which allows more torque to be applied between the tool and the nut during operations thus increasing productivity. (See MPEP 2144.04 IV)(A))
Regarding claim 19, Frazzell further modified discloses: the boat motor propeller wrench of Claim 12, wherein the metallic insert is molded into the socket (The applicant is claiming a product-by-process limitation (molded), MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product taught by Frazzell further modified is the same as or makes the product claimed obvious, meeting the limitation of the claim).
Regarding claim 20, Frazzell further modified discloses all the elements as stated above in the rejection of claim 12, but appears to be silent wherein the metallic insert is coupled with the socket.
Milligan further teaches it was known in the art to have a socket (element 11) with a socket aperture (element 7), a metallic insert (element 13), and wherein the metallic insert is coupled with the socket (see figures 4-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Frazzell to incorporate the teachings of Milligan to provide wherein the metallic insert is coupled with the socket. Doing so allows the user to utilize a metallic insert in socket which allows the metallic insert to absorb considerable energy without failure during operations as disclosed by Milligan (see col. 3, ll. 52-56). 
Regarding claim 21, Frazzell further modified discloses all the elements as stated above in the rejection of claim 12, but appears to be silent wherein the polymer handle comprises integrated flanges on opposite sides of the polymer handle to reinforce the polymer handle.
Mercruiser further teaches it was known in the art to have a boat motor propeller wrench (see annotated figure below) wherein the polymer handle comprises integrated flanges (Detail A) on opposite sides of the polymer handle (see annotated figure below) to reinforce the polymer handle.

    PNG
    media_image5.png
    859
    1354
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Frazzell to incorporate the teachings of Mercruiser to provide wherein the polymer handle comprises integrated flanges on opposite sides of the polymer handle to reinforce the polymer handle. Doing so allows the user to reinforce the structural integrity of the wrench and decrease the likelihood of the wrench breaking when in use.
Regarding claim 22, Frazzell further modified discloses all the elements as stated above in the rejection of claim 12, but appears to be silent further comprising a gap between the aperture and the metallic insert.
Milligan further teaches it was known in the art to have a socket (element 11) with a socket aperture (element 7), a metallic insert (element 13), and further comprising a gap (Detail A) between the aperture and the metallic insert (see annotated figure below).

    PNG
    media_image6.png
    436
    367
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Frazzell to incorporate the teachings of Milligan to provide a gap between the aperture and the metallic insert. Doing so allows provides a gap between the aperture of the socket and the metallic insert in order to allow the user to insert an adhesive between both components in order to connect the different components together, thus preventing the tool from dissembling and being damaged during operations.
Regarding claim 23, Frazzell further modified discloses all the elements as stated above in the rejection of claims 12 and 22, but appears to be silent further comprising an adhesive layer filling the gap between the aperture and the metallic insert.
Milligan further teaches it was known in the art to have a socket (element 11) with a socket aperture (element 7), a metallic insert (element 13), a gap (Detail A) between the aperture and the metallic insert (see annotated figure below), and further comprising an adhesive layer (element 15 and see also col. 3, ll. 46-47) filling the gap between the aperture and the metallic insert (see annotated figure below).

    PNG
    media_image7.png
    578
    651
    media_image7.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Frazzell to incorporate the teachings of Milligan to provide an adhesive layer filling the gap between the aperture and the metallic insert. Doing so allows provides an adhesive to be used to secure socket insert in place, thus preventing insert from being dissembled from the tool and being damaged or lost during operations.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Frazzell (US Patent No. 5,263,389) in view of Wholesale Marine (YouTube video Mercruiser propeller Wrench), hereinafter referred to as Mercruiser and Milligan (US Patent No. 7,841,261) as applied to claims 12-13 above, and further in view of Rite-Hite (Amazon - Polymer Light-Weight Propeller Wrench).
Regarding claim 17, Frazzell further modified discloses all the elements as stated above in the rejection of claim 12-13, but appears to be silent wherein the second configuration is a square configuration.
Rite-Hite teaches it was known in the art to have a boat motor propeller wrench (see annotated figure below) comprising a polymer handle (Detail A and see also title) with an upper segment with a hexagonal configuration (Detail B) and wherein the second configuration is a square configuration (Detail C).

    PNG
    media_image8.png
    328
    852
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    541
    886
    media_image9.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Frazzell to incorporate the teachings of Rite-Hite to provide wherein the second configuration is a square configuration. Doing so provides an end having an aperture with an additional different configuration in order to allow the wrench to interact with different shaped components of the work piece without the use of an additional tool, thus enhancing the capabilities of the wrench. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Frazzell (US Patent No. 5,263,389) in view of Wholesale Marine (YouTube video Mercruiser propeller Wrench), hereinafter referred to as Mercruiser and Milligan (US Patent No. 7,841,261) as applied to claim 12 above, and further in view of Lamond (US Patent No. 6,418,820).
Regarding claim 24, Frazzell further modified discloses all the elements as stated above in the rejection of claim 12, but appears to be silent wherein the polymer handle comprises a reinforcing metallic bar.
Lamond teaches it was known in the art to have a wrench (Figures 1-4) having a polymer handle (element 200/201 and see also col. 4, ll. 26-29) and  wherein the polymer handle comprises a reinforcing metallic bar (element 102, see also col. 4, ll. 23-31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Frazzell to incorporate the teachings of Lamond to provide wherein the polymer handle comprises a reinforcing metallic bar. Doing so allows the user to reinforce the structural integrity of the wrench and decrease the likelihood of the wrench breaking when in use.

Response to Arguments
Applicant's arguments filed 10/31/2022have been fully considered but they are not persuasive. 
On pages 6-7 of the “Remarks”, discusses the newly added claims 12-23 limitations and the argues Frazzel generally teaches a lightweight wrench that floats, and fails to teach or suggest a metallic insert. While the Office cites Milligan to overcome the lack of a metallic insert of Frazzel, no combination of the prior art of reference teaches or suggests a polymer boat motor propeller wrench that is reinforced with a metallic insert fitted into the socket to increase the strength of the wrench with a tethering aperture to be secured to a boat or user during servicing on the water. Furthermore, adding a metallic insert fitted into the socket to Frazzel, via a combination with Milligan, would render the prior art invention of Frazzel unsatisfactory for its intended purpose of being a lightweight wrench that floats. See In re Gordon, 733 F.2d 900 (Fed. Cir. 1984). Thus, there is no motivation to combine the prior art references of Frazzel and Milligan as cited by the Office.
The Examiner respectfully disagrees. As stated in the rejection above (see page 5-6) and as further disclose in the Abstract of Milligan, the teaching of a metallic insert into a socket provides a variety of different advantages including absorbing considerable energy without failure during operations as disclosed by Milligan (see col. 3, ll. 52-56) and add strength to the end of the socket (see Abstract), thus preventing the tool end of the socket from breaking which provides a motivation to combine the prior art references. Furthermore, regarding the argument adding a metallic insert fitted into the socket to Frazzel, via a combination with Milligan, would render the prior art invention of Frazzel unsatisfactory for its intended purpose of being a lightweight wrench that floats. The prior art of Frazzel discloses material properties of the wrench including a plurality of percentage ranges of material in order to increase strength or floatation (see col. 2, ll. 6-35), thus the inclusion of the metallic insert can be compensated by the material properties plurality of percentage ranges in order for the tool to be capable of floating, thus arguments have been found unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        11/2/2022



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723